DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered. 
Priority
This application claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/617,528, filed on January 15, 2018.
Status of the Claims
Amendments to claims 1, 5, 7, 13 and 17 have been entered.
Claims 2, 10 and 14 have been canceled.
Claims 21-23 have been added.
Accordingly, claims 1-3, 5-9, 11-13 and 15-23 are currently pending.
Response to Applicant’s Remarks
Applicant’s amendments have satisfied the §112 rejection and made inapplicable the §112(f) claim interpretation.  
Applicant states that Rao (US 2018/0231652) does not teach Zadoff-Chu (ZC) codes concatenated with itself multiple times.  See Remarks 13.  Applicant further states that Bordes See Remarks 15.  Applicant further states that neither Deadman (US 6,614,387) nor Rao teach periodic autocorrelation of ZC codes.  See Remarks 19.  
 In response, the specification at Para. 20 states “The waveform is based on a combination of multiple sequences such that an aperiodic (or linear) correlation of the waveform and the sequence itself behaves as a periodic (cyclic) correlation; there are approximately zero sidelobes.”  In other words, an aperiodic (or linear) correlation of ZC codes result in a periodic correlation, thus periodic correlation is an inherent property to correlation of ZC codes with itself.  Rao discloses “constant amplitude zero correlation codes (CAZAC) (also known as Frank-Zadoff-Chu (FZC) sequences” that may “repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (Para. [0052]).”  Concatenation (from Latin concatenare, to link together) is taking two or more separately located things and placing them side-by-side next to each other so that they can now be treated as one thing.  See https://whatis.techtarget.com/definition/concatenation-concatenate-concatenating.  Thus a repeating code meets the scope of a concatenated code.  Thus, Rao clearly and without any doubt teaches a periodic autocorrelation of ZC codes.  
Applicant argues that Rao does not disclose a generating of a phase-coded waveform based on a sequence set that is formed from an orthogonal sequence concatenated multiple times with itself, but rather, in Rao, there is merely a mention that various spreading codes can be utilized including Frank-Zadoff-Chu (FZC) sequences.  See Remarks 18.
This argument is analogous to a hypothetical argument where an applicant argues that the prior art does not teach a limitation “a radar mounted on a vehicle” because the prior art only discloses “a radar mounted on a platform” and only mentions that “the platform could be a 
Here, Rao discloses codes that “may repeat after a certain time duration, sometimes called the pulse repetition interval (PRI)” thus meeting the scope of codes that are concatenated multiple times with itself.  See Rao Para. [0052].   Rao further discloses that the code can be the “constant amplitude zero autocorrelation codes (CAZAC) (also known as Frank -Zadoff-Chu (FZC) sequences)” thus meeting the scope of “autocorrelation” of “Zadoff-Chu (ZC)” codes which are inherently orthogonal.  Id.  The specification at para. 20 admits that the correlation of the ZC codes multiple times with itself (autocorrelation) results in periodic (cyclic) correlation.  See Spec. 20.  In view of Applicant’s specification, one of ordinary skill would reasonably conclude that the periodic correlation is an inherent feature resulting from an autocorrelation of ZC codes which is clear disclosed in Rao.  See Rao Para. [0052].  The Examiner notes that the scope of the claim regarding the feature “sequence concatenated multiple times with itself” is not limited to any specific time frame, e.g. one PRI.  The Examiner also notes that Fig. 9 of Rao shows at least three sequences thus meeting the scope of “sequence concatenated multiple times with itself.”  
After careful review, it is determined that Rao discloses the scope of claim 7 and Deadman was not even needed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 11, 13 and 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US 2018/0231652) filed August 29, 2017
As to claims 1 and 13, Rao teaches a vehicle (vehicle 1) for autonomous driving (intended use; also, the specification does not appear to provide any level of specific detail for autonomous driving other than for its intended use), the vehicle comprising: 
a radar sensor (Fig. 1 shows radar interrogator 80 and radar transponder 90 and Fig. 2 shows the interrogator and Fig. 3 shows the transponder) comprising: 
a waveform generator of a waveform transmission module (Fig. 2A item 206; “local oscillator” in Paras. 32 and 55) adapted to generate a phase- coded waveform based on a set formed from an orthogonal sequence concatenated multiple times with itself , wherein the orthogonal sequence is a Zadoff-Chu (ZC) sequence (Rao discloses codes that “may repeat after a certain time duration, sometimes called the pulse repetition interval (PRI)” thus meeting the scope of codes that are concatenated multiple times with itself.  See Rao Para. [0052].   Rao further discloses that the code can be the “constant amplitude zero autocorrelation codes (CAZAC) (also known as Frank -Zadoff-Chu (FZC) sequences)” thus meeting the scope of “autocorrelation” of “phase-coded waveforms” namely “Zadoff-Chu (ZC)” codes which are inherently orthogonal.  Id.  The specification at para. 20 admits that the correlation of the ZC See Spec. 20.  In view of Applicant’s specification, one of ordinary skill would reasonably conclude that the periodic correlation is an inherent feature resulting from an autocorrelation of ZC codes which is clearly disclosed in Rao.  See also Fig. 9 showing at least three sequences thus meeting the scope of “sequences concatenated multiple times with itself”); and 
a receiver (Fig. 2A 208) adapted to estimate a range (Para. [0031] “range”) and Doppler from a periodic auto-correlation formed from a correlation of a received echo and the phase-coded waveform (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed”).
As to claims 3 and 15, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Para. [0031] “chirp” a chirp increases and/or decreases linearly and repeats thus meeting the scope of at least one of a triangle-type or saw-type).
As to claims 4 and 16, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (Id.).
As to claims 5 and 17, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein a transmit antenna of the waveform transmission module is further adapted to transmit the phase-coded waveform
As to claims 6 and 18, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the receiver is further adapted to receive the echo (Fig. 1 shows transmitting and receiving).
As to claim 7, Rao discloses a method for generating a radar signal, the method comprising: 
generating a plurality of orthogonal sequences, wherein the orthogonal sequences are Zadoff-Chu (ZC) sequences (Rao discloses “constant amplitude zero correlation codes (CAZAC) (also known as Frank-Zadoff-Chu (FZC) sequences” that may “repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (Para. [0052]).”  See also Applicant’s Specification at Para. 20 which makes it kwon that correlation of ZC codes result in a periodic autocorrelation as discussed in the Remarks.  Orthogonality is also inherent to FZC or ZC codes); 
assigning a first orthogonal sequence to a radar sensor device (Para. 32 “The transmitted signal is phase modulated by mixing a baseband signal (e.g., with two values +1 and -1) with a local oscillator to generate a transmitted signal with a phase that is changing corresponding to the baseband signal.”); 
concatenating the first orthogonal sequence multiple times with itself to form a sequence set (Para. 52 as previously cited); 
generating a phase-coded waveform from the sequence set (Para. 52 FZC codes same as ZC codes); 
receiving an echo from the [transmitted] phase-coded waveform
correlating the echo with the phase-coded waveform to form a periodic autocorrelation comprising correlation peaks (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed); and 
determining a Doppler estimate from a delay between the correlation peaks of the periodic auto-correlation (Para 42 and 44 as previously cited).
As to claim 8, Rao further discloses the method of claim 7, further comprising determining a source of the echo (Para. “A matched filter may also be used to produce a set of outputs that correspond to the correlator outputs for different delays.”  See also Para. 31 “the Doppler frequency can also be determined.”  In other words, Doppler can distinguish clutter (as a source) from targets.).
As to claim 11, Rao further discloses the method of claim 7, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Para. 31 “chirp”).
As to claim 19, Rao further discloses the vehicle of claim 13, wherein the vehicle is one of a terrestrial vehicle, an airborne vehicle, or a marine vehicle (Fig. 1 shows a terrestrial vehicle).
As to claim 20, Rao further discloses the vehicle of claim 19, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Fig. 1).
As to claim 21, Rao further discloses the method of claim 7, further comprising transmitting the phase-coded waveform
As to claim 22, Rao further discloses the radar sensor of claim 1, wherein the phase-coded waveform has a frequency with an autonomous vehicle range of frequencies (Fig. 1 shows an automotive radar system).
As to claim 23, Rao further discloses the radar sensor of claim 1, wherein the receiver is further adapted to estimate the Doppler from a delay between correlation peaks of the periodic auto-correlation (Para. 42 & 44 as previously cited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Rao and in view of official notice.
  Rao teaches chirp waveforms as previously cited in Para. 31.  Rao does not specifically refer to a triangular or saw-tooth waveform.  Examiner takes official notice that the triangular and sawtooth chirps are well known and used extensively throughout automotive radar industry to simultaneously improve range and Doppler resolution and are easier to implement and process than non-linear chirps.  As such, it would have been obvious to one of ordinary skill in the art, if not already assume, to use a sawtooth and/or triangular chirp to improve overall resolution without the extra processing required by non-linear chirps.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rao does not disclose extracting an IPV6 address from an echo.  
Anvari (US 10,591,590) discloses “transmitting a coded signal like an IP address” but is directed to a wireless communication sensor instead of radar and does not specify an IPV6 address.   

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648